DETAILED ACTION
This Office Action is responsive to the 02/25/2022 Amendment (“Amendment”) and arguments and remarks (“Remarks”) traversing the 10/27/2021 Non-Final Rejection (“Non-Final Rejection”). The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment has been entered. Applicant’s amendments to the Claims have overcome every objection and 112(b) rejection previously set forth in the Non-Final Rejection. Support for the amendment was found at Fig. 1 and P46 of the PGPUB. 
Response to Arguments
Claims 1-3, 5, 7-8 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 20150111110). 
Applicant has argued that Watanabe does not anticipate the amended claim language.  See Remarks, pages 5-6, particularly the added limitation of “the compact layer is positioned between the positive electrode and the porous layer and the porous layer is positioned between the negative electrode and the compact layer” of claim 1. This argument has been fully considered and is persuasive, therefore the rejection has been withdrawn.  
New grounds of rejection are asserted below in view of the amended claim language. 
Claim Rejections - 35 USC § 103
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 20150111110) in view of Kim (US 20200083562). Watanabe is cited in Applicant’s IDS filed 4/14/2020. 
Regarding claim 1, Watanabe discloses a lithium ion battery (P76) comprising: 
a positive electrode containing a positive electrode active material (P80); 
a negative electrode containing a negative electrode active material (P82); and 
a composite structure (abstract, “solid electrolyte”) interposed between the positive electrode and the negative electrode (abstract), the composite structure comprises:
a compact layer made of a solid electrolyte (P14, “dense portion”); and 
a porous layer which contains the solid electrolyte (P14, “porous portion”) and is integrally formed with the compact layer without having a bonding interface (P62, porosity provided with a gradient). 
Watanabe does not disclose the compact layer is positioned between the positive electrode and the porous layer and the porous layer is positioned between the negative electrode and the compact layer.
	In the same field of endeavor, Kim discloses an analogous art of lithium (P9) secondary battery with a solid electrolyte (P7) having a porosity gradient (P47). Kim teaches a first porous layer with a greater porosity than a second porous layer (P47). Kim further teaches that the second porous layer 22 (“compact layer”) is positioned between the positive electrode and the first porous layer 23 (“porous layer”) and the first porous layer 23 is positioned between the negative electrode and the second porous 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Watanabe such that compact layer is positioned between the positive electrode and the porous layer and the porous layer is positioned between the negative electrode and the compact layer, a configuration taught by Kim, with the predictable result that such a configuration would increase the contact area between the solid electrolyte and the electrode, thus lowering interfacial resistance. 
Regarding claim 2, Watanabe discloses that the solid electrolyte is a garnet oxide containing at least Li, La, and Zr (P52, garnet-type oxide Li7La3Zr2O12).
Regarding claim 3, Watanabe discloses that the solid electrolyte is the garnet oxide represented by a basic composition (Li7-3x+y-Mx)(La3-yAy)( Zr2-zTz)O12, and M is one or more of Al and Ga, A is one or more of Ca and Sr, T is one or more of Nb and Ta, and 0≤x≤0.2, 0≤y≤0.2, and 0≤z≤2 are satisfied (P52, garnet-type oxide Li7La3Zr2O12). The Examiner notes that for the embodiment of Watanabe relied upon, x=0, y=0, and z=0. 
Regarding claim 4, Watanabe discloses that the compact layer has a relative density of 90% or more (P14, dense portion with sintered density 90% or more). Watanabe further discloses a more preferable lower limit of 97% (P33). 
Watanabe further teaches that the porous portion has a porosity of 50% or more (P14). Watanabe does not specifically disclose the limitation that the porous layer has a relative density of 40% or more or 60% or less. 

Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to select a relative density of 40% or more and 60% or less for the porous separator, given that porous layers in composite solid electrolytes were known to have a relative density of 50% or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)
Regarding claim 5, Watanabe discloses that the compact layer has a thickness in a range of 2 micrometers or more and 300 micrometers or less (P92, 50 micrometers) and the porous layer has a thickness in a range of 2 micrometers or more and 100 micrometers or less (P93, 100 micrometers).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 20150111110) in view of Kim (US 20200083562) as applied to claim 1 above, and further in view of Ohta (US 20150056519).
Regarding claim 6, Watanabe discloses that the solid electrolyte is a garnet-type sintered oxide body (P51). Watanabe does not disclose that the compact layer or the porous layer of the composite structure contains lithium borate. 

Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add the lithium borate taught by Ohta to at least one of the compact layer and the porous layer of the sintered garnet-type solid electrolyte disclosed by Watanabe, at 20 volume% or less, with the predictable result that the addition of lithium borate would lower the sintering temperature of the solid electrolyte. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/K.K.E./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729